
	
		II
		111th CONGRESS
		1st Session
		S. 1675
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To implement title V of the Nuclear Non-Proliferation Act
		  of 1978 and to promote economical and environmentally sustainable means of
		  meeting the energy demands of developing countries, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Development Program
			 Implementation Act of 2009.
		2.FindingsCongress finds that—
			(1)title V of the
			 Nuclear Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.) requires the
			 United States to work with developing countries in assessing and finding ways
			 to meet their energy needs through alternatives to nuclear energy that are
			 consistent with economic factors, material resources, and environmental
			 protection; and
			(2)in December 2008,
			 the Commission on the Prevention of Weapons of Mass Destruction Proliferation
			 and Terrorism noted that the Federal Government had failed to implement title V
			 of that Act and recommended that the Federal Government implement title V of
			 that Act to help reduce the risk of nuclear proliferation.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Homeland Security and Governmental Affairs, the Committee on Foreign Relations,
			 the Committee on Energy and Natural Resources, and the Committee on
			 Appropriations of the Senate; and
				(B)the Committee on
			 Oversight and Government Reform, the Committee on Foreign Affairs, the
			 Committee on Energy and Commerce, and the Committee on Appropriations of the
			 House of Representatives.
				(2)Energy
			 development programThe term energy development
			 program means the program established under title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.).
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy, in cooperation with
			 the Secretary of State and the Administrator of the United States Agency for
			 International Development.
			4.Energy
			 development program implementation
			(a)Strategic and
			 implementation plans
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall develop—
					(A)strategic plans
			 for the energy development program consistent with title V of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3261 et seq.); and
					(B)implementation
			 plans for the energy development program consistent with title V of that
			 Act.
					(2)Review of
			 plansNot later than 180 days after the date of enactment of this
			 Act, the Secretary shall submit the strategic and implementation plans to the
			 appropriate congressional committees for review.
				(b)ImplementationNot
			 later than 180 days after the date on which the plans are submitted to the
			 appropriate congressional committees for review under subsection (a), the
			 Secretary shall implement the plans.
			(c)Allowances,
			 privileges, and other benefits
				(1)In
			 generalA Federal employee serving in an exchange capacity in the
			 energy development program shall be considered to be detailed.
				(2)Employing
			 agencyFor the purpose of preserving allowance, privileges,
			 rights, seniority, and other benefits with respect to the Federal employee, the
			 employee shall be—
					(A)considered an
			 employee of the original employing agency; and
					(B)entitled to the
			 pay, allowances, and benefits from funds available to the original employing
			 agency.
					(d)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for fiscal year 2010 and each
			 fiscal year thereafter.
			5.Reports
			(a)Annual
			 reportNot later than 1 year after the date of implementation of
			 the plans under section 4(b) and every year thereafter, the Secretary shall
			 report annually to the appropriate congressional committees on the plans
			 consistent with section 501 of the Nuclear Non-Proliferation Act of 1978 (22
			 U.S.C. 3261).
			(b)Report on the
			 alternative energy corps
				(1)Cooperative
			 ActivitiesNot later than 1 year after the date of implementation
			 of the plans under section 4(b), the Secretary shall report to the appropriate
			 congressional committees on the feasibility of expanding the cooperative
			 activities established pursuant to section 503(c) of the Nuclear
			 Non-Proliferation Act of 1978 (22 U.S.C. 3262 note; Public Law 95–242) into an
			 international cooperative effort.
				(2)RequirementsThe
			 report required under paragraph (1) shall include an analysis and description
			 of—
					(A)an Alternative
			 Energy Corps that is designed to encourage large numbers of technically trained
			 volunteers to live and work in developing countries for varying periods of time
			 for the purpose of engaging in projects to aid in meeting the energy needs of
			 those countries through—
						(i)the
			 search for and use of non-nuclear indigenous energy resources; and
						(ii)the application
			 of suitable technology, including the widespread use of renewable and
			 unconventional energy technologies; and
						(B)other mechanisms
			 that are available to coordinate an international effort to develop,
			 demonstrate, and encourage the use of suitable technologies in developing
			 countries.
					
